Exhibit 10.6

 

TERM NOTE

 

 

$8,000,000

 

Newark, New York

May 1, 2019

 

 

FOR VALUE RECEIVED, the undersigned, ULTRALIFE CORPORATION, a Delaware
corporation (“Ultralife”), SOUTHWEST ELECTRONIC ENERGY CORPORATION, a Texas
corporation (“Southwest”), CLB, INC., a Texas corporation (“CLB”), each other
Person which may be added as a “Borrower” hereto, subsequent to the date hereof
(collectively, together with Ultralife, CLB, and Southwest, the “Borrowers”, and
each individually, a “Borrower”), jointly and severally promise to pay to the
order of KEYBANK NATIONAL ASSOCIATION (“Lender”) at the office of KEYBANK
NATIONAL ASSOCIATION, as Agent, 726 Exchange Street, Suite 900, Buffalo, NY
14210, the principal sum of

 

EIGHT MILLION AND 00/100 DOLLARS

 

in lawful money of the United States of America at such times, in such amounts
and in such manner as provided in Section 2.1B of the Credit Agreement or such
earlier time as a prepayment is required pursuant to the Credit Agreement. As
used herein, “Credit Agreement” means the Credit and Security Agreement dated as
of even date herewith, among Borrowers, certain other Credit Parties from time
to time party thereto, the lenders named therein and KeyBank National
Association, as Agent, as the same may from time to time be amended, restated or
otherwise modified. Capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement.

 

Borrowers also promise to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum which shall be determined in
accordance with the provisions of Section 2.1B of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.1B;
provided, however, that interest on any principal portion which is not paid when
due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing the Term
Loan, and payments of principal of either thereof, shall be shown on the records
of Lender by such method as Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from Borrowers’
obligations under this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds. In the event of a failure to pay
interest or principal, when the same becomes due after giving effect to any
applicable grace or cure period, Lender may collect and Borrowers agree to pay a
late charge of an amount equal to the greater of $50 or 5% of the amount of such
late payment.

 

 

--------------------------------------------------------------------------------

 

 

This Note is one of the Term Notes referred to in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind.

 

EACH OF THE UNDERSIGNED WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS,
AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS NOTE, THE CREDIT AND SECURITY AGREEMENT OR ANY OTHER NOTE
OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT IN ANY WAY
AFFECT, WAIVE, LIMIT, AMEND OR MODIFY AGENT’S OR ANY LENDER’S ABILITY TO PURSUE
REMEDIES PURSUANT TO ANY PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT AMONG BORROWERS, AGENT AND THE LENDERS, OR ANY THEREOF.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------

 

 

           IN WITNESS WHEREOF, the undersigned have executed this Term Note as
of the date and year first written above.

 

 

ULTRALIFE CORPORATION

 

 

 

 

 

 

By:

/s/ Philip A. Fain

 

 

Print Name:  Philip A. Fain

Title:  Chief Financial Officer and Treasurer

 

 

 

 

 

                 

SOUTHWEST ELECTRONIC ENERGY

CORPORATION

            By: /s/ Linda S. Saunders    

Print Name:  Linda S. Saunders

Title:  Vice President of Finance

                            CLB, INC.             By: /s/ Linda S. Saunders    

Print Name:  Linda S. Saunders

Title:  Vice President of Finance

 

 

 

[Signature Page to Term Note (KeyBank/Ultralife)]

 

 

--------------------------------------------------------------------------------

 

 

TERM NOTE RE FIRST AMENDMENT– KEY/ ULTRALIFE

 

 

 

 

 